EXHIBIT 99.1 News Release FOR IMMEDIATE RELEASE Media Contact: Julie Pekarek Chief Marketing Officer 414.977.4254 jpekarek@merge.com Merge Healthcare Commits $1 Million to the World Health Imaging Alliance Investment triggers transformation of the MergeBox Milwaukee, WI, April 6, 2009 - Merge Healthcare (NASDAQ: MRGE), a leading medical imaging solutions provider, today announced that it has made a significant commitment to the World Health Imaging Alliance (WHIA), a global not-for-profit focused on bringing low cost, sustainable imaging solutions to underserved communities. Over the next two years, Merge intends to donate $1 million toward furthering the success of the WHIA mission. Donations will include staff time, software licenses, donated hardware and cash for use in helping solidify WHIA’s structure and solutions. WHIA is focused on bringing appropriate, cost-effective and sustainable digital imaging solutions to underserved populations. “Basic x-ray imaging is often absent at primary-level health facilities,” explains Mladen Poluta, Director of the Healthcare Technology Management Program at the University of Cape Town and WHIA Board member.“Patients suffering from trauma, abdominal disease, cancer and infections such as pneumonia, are then referred to other facilities for an x-ray.Early diagnosis and treatment can, in many instances, be life-saving.Medical imaging can make the difference.” One Merge initiative for WHIA has been to transform the MergeBox™ for use in today’s developing market. The original MergeBox provided a critical foundation for the advancement of digital imaging by establishing the DICOM connectivity needed between modalities; such as x-ray, CT or MR; and the first reading workstations. Over time, though, this capability has increasingly been built into the modalities themselves, often using the MergeCOM-3™ software development toolkits from Merge.Today any imaging clinic needs broader connectivity capabilities to mange the display, transfer, reading and archiving of images. “As we began discussions with WHIA, it became clear that they needed a new kind of “box” for image management,” explains Justin Dearborn, Merge Healthcare CEO. “For example, a clinic in a developing community needs to be able to send images out for interpretation immediately, so that the patient can be treated in near real time. They also need a method of disguising any hardware components from theft. On top of this complexity, they need an easy to use system that can be installed and maintained with minimal support. With our long history in medical imaging software development and our legacy in connectivity, Merge is the perfect partner to work with WHIA on this.” This new MergeBox* will combine the image and information management needs of a clinic into a portable, rugged box. The solution contains software for everything from patient registration through diagnostic review (on site or remote), image storage and the collection of data for reporting. The box is wireless enabled and can be monitored remotely for proactive maintenance. Features such as GPS tracking, EMR/PHR incorporation and unique patient identifier tools are in development. “We are fortunate to have established this partnership with Merge Healthcare,” says Ivy Walker, Chief Executive of WHIA. “WHIA has a unique value proposition for the developing world, because it is focused on sustainability and accountability. Merge stepped in to help with a short term solution, but they have also committed to ongoing development to really take our vision to a new level.” “The timing with respect to our engagement with WHIA has been fortuitous,” adds Dearborn. “WHIA had strong modality partners, and strong ties to global not-for-profits and academic institutions, but was missing the software component of their solution. Our investment in WHIA provides us an excellent mechanism for donating the talents and resources of Merge Healthcare to help solve an important global health issue.” A prototype of the new MergeBox is on display at this week’s HIMSS conference in Chicago, Illinois - Booth #415. More information can be found at www.merge.com. Merge Healthcare’s solutions solve mission-critical issues for radiology practices, outpatient imaging centers, hospitals, pharmaceutical companies and device manufacturers worldwide.
